Title: To George Washington from Alexander Hamilton, 26 August 1790
From: Hamilton, Alexander
To: Washington, George


Treasury Department [New York], 26 Aug. 1790. Submits a new contract made by William Allibone, superintendent of the lighthouse and establishments on the Delaware River, with Abraham Hargis as keeper of the Cape Henlopen in place of the previous contract, of which GW did not approve. “The Secretary humbly begs leave to remark, that the terms of the contract . . . appear to him consistent with the interests of the United States.”
